DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Canceled: 3–6, 9, 12, 16–43, 46–49, 52, 55, 59–65 and 68–225
Examined herein: 1, 2, 7, 8, 10, 11, 13–15, 44, 45, 50, 51, 53, 54, 56–58, 66 and 67

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/241156 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/528616 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 29 Aug 2011.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 15 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 58 recite a mathematical formula having several variables corresponding to "quantitative expression level values" for several markers, but do not particularly point out what the units of measurement of those expression levels are (e.g. mg/dL, nM, fold-change over normal, threshold crossing PCR cycle, etc.).

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 10, 11, 13–15, 44, 45, 50, 51, 53, 54, 56–58, 66 and 67 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without having obtained the "quantitative expression level values" for the biomarkers from total RNA extracted from whole blood, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Expression levels of a particular gene vary among different types of tissue, and the degree of response of expression levels to particular agents (e.g. tobacco smoke) also varies among different CLDND1 is different in whole blood and in the liver for a non-smoker, and if that person is exposed to cigarette smoke, the change in CLDND1 expression in whole blood will be different from the change in CLDND1 expression in the liver.  Furthermore, the relative expression levels between two or more genes are significantly different depending on whether expression is measured from RNA transcripts or from the corresponding expressed proteins.  Hence, the particular expression quantification procedure is essential to the practice of a mathematical model that uses quantitative expression values, especially when those expression values are being used in a specific explicitly-recited function, as in claims 15 and 58.  Since all of the biomarker expression data in the disclosure were obtained by collecting whole blood and isolating total RNA from the blood sample (0061), the steps of quantifying expression from total RNA isolated from whole blood are essential to the practice of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7, 8, 10, 11, 13–15, 44, 45, 50, 51, 53, 54, 56–58, 66 and 67 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to 
Mathematical concepts recited in the claims include "determining … a score via mathematical combination of the data from [a] dataset".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining … a dataset [that] comprises data representing quantitative expression level values for two or more" genetic markers.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: that the method is "computer-implemented".  Claim 44 recites the non-abstract elements of "a system" comprising "a storage memory" and "a processor" that implement the abstract idea.  Claim 66 recites the non-abstract element of "a computer-readable storage medium storing computer-executable program code" that implements the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.

As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 8, 10, 11, 13, 14, 44, 50, 51, 53, 54, 56, 57 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crystal, et al. (US 2010/0119474) and Bratke, et al. (Am J Respir Cell Mol Biol 2008).
With respect to claim 1, Crystal teaches that changes in expression levels of MUC1 are caused by exposure to cigarette smoke (0135).  Crystal teaches that expression levels of genes can be measured from blood samples (0037), and can be measured by extraction of total RNA from the sample (0162; 
Crystal does not teach using one of the other biomarkers recited in claim 1 in the non-smoker/smoker scoring function.
Bratke teaches that CCR7 expression levels are also affected by exposure to cigarette smoke (Abstract).
With respect to claims 7 and 8, Crystal teaches that the scoring of smoking status and biomarker expression levels can also be used to predict the person's likelihood of developing COPD (0006).
With respect to claims 10 and 11, Crystal teaches that gender and other demographic parameters are relevant for predicting non-smoker/smoker status from biomarker levels (0294).
With respect to claims 13 and 14, Crystal teaches a predictive linear regression model for scoring non-smoker/smoker status (0291).
Claims 44, 50, 51, 53, 54, 56 and 57 are directed to a computer system that implements the scoring calculation of claims 1, 7, 8, 10, 11, 13, 14.  Claim 66 is directed to program code that implements the scoring calculation of claim 1.  Crystal teaches analyzing the expression data and performing the calculations using computer software (0195), which necessitates a computer system and computer code that perform the scoring calculations.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have been motivated to add CCR7 as a biomarker of smoking/non-smoking status, as taught by Bratke, to the smoking/non-smoking scoring procedure of Crystal, because Bratke teaches that expression of this gene is also correlated with smoking/non-smoking status, and smoking-related COPD development in particular.  Given that Crystal teaches that expression of a large number of genes can be used in the scoring model, said practitioner prima facie obvious.

Conclusion
No claim is allowable.
This is a continuation of applicant's earlier Application No. 14/241156.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631